Citation Nr: 9920364	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 disability 
pension benefits, in the calculated amount of $5,282, to 
include the question of whether the overpayment was properly 
created.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He has been represented throughout his appeal by The 
American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of February 
1995, by the Committee on Waivers and Compromises (Committee) 
at the New York, New York Regional Office (RO), which denied 
the veteran's request for waiver of the recovery of an 
overpayment of Section 306 disability pension benefits, in 
the calculated amount of $5,282.  The notice of disagreement 
with this determination was received in February 1995.  The 
statement of the case was issued in July 1995.  The 
substantive appeal was received in September 1995.  The 
appeal was received at the Board in July 1998.  


REMAND

The record reflects that the overpayment at issue arose after 
it was discovered by the Department of Veterans Affairs (VA) 
in 1992 that the veteran had received $269 in interest income 
in 1989, which was not previously reported; it was also 
discovered that the veteran's wife had received unearned 
income of $1,431 and retirement income of $2,000 in 1989.  As 
a result, in March 1993, action was taken to terminate the 
veteran's Section 306 disability pension benefits, effective 
January 1, 1990.  This action resulted in the creation of an 
overpayment in the calculated amount of $5,282.  

The veteran in this case is disputing the creation of the 
overpayment.  The veteran maintains that his wife's 
withdrawal of some of her IRA money in 1989 represents the 
return of wages previously deposited; therefore, he argues 
that that money should not be regarded as countable income 
until the total amount of wages deposited is withdrawn.  The 
veteran further maintains that there was no intention on his 
part to misrepresent the facts or defraud the VA, he simply 
felt that his wife's withdrawal would not be considered as 
income.  This raises the additional question of whether the 
debt was properly created, which is implicit in the issue of 
waiver of recovery of the overpayment.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991). The Board finds that the 
RO should explain how the overpayment was created and answer 
the contention that withdrawal of IRA money is not income.  
In doing so the RO should cite to the laws and regulations 
governing Section 306 pension not those governing improved 
pension.

A review of the record reveals that the veteran was awarded 
pension benefits from April 1976 and was a Section 306 
disability pension recipient.  The veteran submitted a 
Section 306 Eligibility Verification Report (EVR) dated in 
October 1989 wherein he reported that he had received $412.90 
from Social Security, and his wife had received $641.90 from 
Social Security; he also reported that he had received $184 
in interest income and he had $3,700 cash in the bank.  He 
further reported that his spouse had not received income from 
interest, dividends, or other annual income during 1989.  

In a letter to the veteran dated in November 1992, the RO 
proposed to terminate his payments January 1, 1990.  The RO 
stated that it had received "your" report that he had 
received unearned income of $269 and "your wife's report 
that she received unearned income" of $1,431 and that "your 
wife also reported that she received $2000.00 in retirement 
income for 1989."  However, the Board notes that 
confirmation of the income information which led to the 
overpayment has not been associated with the claims folder, 
and that it is incumbent upon the RO to ensure that this type 
of information is of record.  The Board does note that the 
claims folder indicates that an IVM folder exists.  If the 
source of the income was gained through information from the 
Internal Revenue Service, the Board should know it. 

Moreover, the Board observes that the RO, in an 
administrative decision entered in March 1993, concluded that 
the veteran had committed fraud when he failed to report the 
unearned income in his October 1989 EVR.  In reaching this 
determination, the provisions of 38 C.F.R. § 3.901(a)(1998) 
were applied.  The Committee, in the February 1995 decision, 
denied the veteran's request for waiver of recovery of the 
overpayment, noting that waiver was precluded as the veteran 
had not been found free of fraud under the provisions of 38 
C.F.R. § 3.901(a) (1998).  The Board notes, however, that 38 
C.F.R. § 3.901(a) (1998)is applicable only in cases involving 
forfeiture.  

In addition according to 38 C.F.R. § 19.29 (1998), a 
statement of the case (SOC) must be complete enough to allow 
the appellant to present written and/or oral arguments before 
the Board.  It must contain a summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination, 
and the determination and reasons for the determination of 
the agency of original jurisdiction with respect to which 
disagreement has been expressed.  In the present case, it is 
evident that the SOC is inadequate, as the RO not only failed 
to provide the veteran with clear reasons for denying the 
waiver request but also failed to set forth the applicable 
laws and regulations.  (The SOC contained one regulation, 38 
C.F.R. § 3.271, which governs improved pension and does not 
cover the issue of denial of waiver based on fraud.)  

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should provide for the record 
the evidence that establishes that the 
veteran and his spouse had unreported 
income in 1989. 

2.  The RO should develop and adjudicate 
the issue of whether the creation of the 
overpayment of Section 306 disability 
pension benefits, in the calculated 
amount of $5,282.00, was proper.  In 
doing so the RO should cite to the laws 
and regulations governing Section 306 
pension and, if the overpayment was due, 
in whole or in  part to withdrawal of 
funds from the veteran's spouse's IRA, 
the RO should answer the veteran's 
contention that it is not countable 
income as it is a return of wages. 

3.  Thereafter, the RO should again refer 
this matter to the Committee.  The 
Committee should review the question of 
entitlement to waiver of recovery of the 
overpayment in question.  In so doing, a 
determination should be made as to 
whether the veteran was free of fraud, 
misrepresentation or bad faith in the 
creation of the indebtedness.  In doing 
so, the Committee should be aware that 
38 C.F.R. § 3.901 (1998) only governs 
forfeiture.

4  If the determination(s) remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
which accurately reflects the reasons for 
the decision(s) including how the 
overpayment was created with supporting 
laws and regulations..  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



